FILED
                                                                    Jun 18 2020, 7:18 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Suzy St. John                                             Curtis T. Hill, Jr.
Marion County Public Defender                             Attorney General of Indiana
Indianapolis, Indiana                                     Tyler G. Banks
                                                          Supervising Deputy
                                                          Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Harley R. Crane, Jr.,                                     June 18, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2292
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Angela Davis,
Appellee-Plaintiff,                                       Judge
                                                          Trial Court Cause No.
                                                          49G16-1905-F6-21384



Robb, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-2292 | June 18, 2020                           Page 1 of 3
[1]   Harley Crane was tried by a jury on Count I, invasion of privacy, a Class A

      misdemeanor, and Count II, possession of marijuana, a Class B misdemeanor.

      The jury found him not guilty of Count I and guilty of Count II. See Transcript,

      Volume II at 185. The trial court indicated it would enter judgment on the

      jury’s verdict on Count II and set the case for sentencing. See id. at 186. The

      trial court subsequently sentenced him to 180 days, with credit for twelve actual

      days served and the remaining 156 days suspended, and ordered ninety days of

      probation. The sentencing order states as follows:




      Appealed Order at 1.


[2]   Crane appeals, raising the sole issue of whether the case should be remanded to

      the trial court to amend its sentencing order to also reflect the disposition of

      Count I. Crane asserts the accuracy of a sentencing order is important as a

      practical matter because sentencing orders “are used by the Indiana State Police

      to create criminal cross matches [that] play a role in establishing pretrial release

      terms and sentences.” Brief of Appellant at 6-7. The State agrees the case



      Court of Appeals of Indiana | Opinion 19A-CR-2292 | June 18, 2020           Page 2 of 3
      should be remanded to reflect the not guilty verdict on Count I. See Brief of

      Appellee at 5.


[3]   The sentencing order purports to show the crimes the defendant was charged

      with and the resulting dispositions. See Appealed Order at 1. And yet this

      sentencing order does not include any information about Count I. The better

      practice is for sentencing orders to be complete and accurate with respect to the

      charges that were tried and the disposition of each, not just the charges that

      were reduced to a conviction. We therefore remand the case to the trial court to

      amend its sentencing order to reflect that Crane was also tried on Count I and

      found not guilty. See Stott v. State, 822 N.E.2d 176, 178 (Ind. Ct. App. 2005)

      (remanding to correct a sentencing order that did not accurately reflect the oral

      disposition of all charges), trans. denied.


[4]   Remanded.


      May, J., and Vaidik, J., concur.




      Court of Appeals of Indiana | Opinion 19A-CR-2292 | June 18, 2020          Page 3 of 3